Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 77147-US-PA
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Khon, Luong	Group:	2135
Serial No.:			16/048,355 	Examiner:	Tuan Thai
For: 	MEMORY CONTROL CIRCUIT UNIT, STORAGE DEVICE AND METHOD INCLUDING SELECTIVELY PERFORMING OR IGNORING COMMANDS IN A COMMAND QUEUE AFTER A POWER GLITCH. 


1.    This office action is in response to amendment after final filed February 26, 2020.  Claims 5, 13 and 21 have been canceled.  Claims 1-4, 6-12, 14-20 and 22-24 are presented for examination and now allowed. 
    
REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the  The method enables rapidly resuming the command queue, so that system recovery efficiency of the memory storage device can be improved when the power glitch occurs.  In light of the foregoing; claims 1, 9 and 17 of the present application are found to be patentable over the prior arts.  Claims 2-4, 6-8; 10-12, 14-16 and 18-20, 22-24 further limit the allowable independent claims 1, 9 and 17.  These claims are therefore allowable for the same reason as set forth above.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V 
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135